Title: To Benjamin Franklin from John Emery, 11 November 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 11 Nov 1778
Last satturday arrivd here my schooner Success from Newbury Port which Place she left the 4th. Octr. on her Passage took a Snow with abt 3200 Qus [Quintals] fish which she has conducted in here safely. Inclosed you have a letter & the latest Papers brought by her, yesterday came in here the Brig America Capt. Bartlet of Boston & brought in with him a Guernsey Cutter of 10 Guns 16 Swivels & 45 men which he took 3 days Past of Cape Pinas on this Coast after an engagement of 3 Glasses in which the Guernsey Capt. had one leg shot away his Leut. & Carpenter killd & Some wounded Cap Bartlet had only one Slightly wounded: as no provision is made here for the prisoners we are obligd to let them go at large or daily run the risque of having our Vessells taken from us by our Prisoners, no person in this place will act as English Consul otherwise we should attempt geting receipts for the men—last week Cap Babson in my Brigt Phoenix Carried a Vessell bound from Miquelon to Bay[onne?] with a french Crew & English passport into St Anders [Santander], on recieveing notice of which I Imediately went there & found that the pasport was given by the English Comodore as a safeguard for the prisoners taken at Miquelon I therefore releas’d the Vessell Imediately.
The mate of the Frenchman said the fish onboard was put onboard by the English Commissary which was the reason of Cap Babsons Carrying him into port but it appeard by the Papers to be French Property & was accordingly releasd— I tho’t best to give you this early notice of this affair least the Frenchman who appears extreemly Ignorant should make Complaint of Insult offerd their flagg which was never Intended. Am Sr. with the Greatest respect Your Most Ob Ser
Jno Emery
Honbl. Benjamin Franklin Esqr.
 
Endorsed: Emery Bilbao
Notations in different hands: Jon Emery Bilbao 11. 9bre. 1778. / M. Emery to Dr Franklin
